Citation Nr: 1036011	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  07-39 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran had active service in the United States Air Force 
from October 1968 to August 1975; thereafter he apparently was a 
member of the Alaska Air National Guard for an unknown period of 
time.  

This case comes before the Board of Veterans' Appeals (Board) 
from appeal from a March 2005 rating decision issued by the above 
Department of Veterans Affairs (VA) Regional Office (RO) in which 
the RO denied the appellant's claims of entitlement to service 
connection for bilateral hearing loss and tinnitus. 

In his December 2007 VA Form 9, the Veteran requested a travel 
Board hearing.  He was subsequently scheduled for such a hearing 
in March 2010, but did not report to this hearing.  In an April 
2010 written statement, his representative explained how the 
appellant's motion for a rescheduling of his assigned hearing 
date was not received by the RO prior to the date of the hearing, 
and he explained how there actually was good cause for the 
failure to report.  The Board granted the appellant's motion for 
a new hearing date based on a finding that good cause had been 
shown for the appellant's failure to appear in March 2010 for his 
scheduled Travel Board hearing. 

In May 2010, the Board remanded the case for the scheduling of 
another travel Board hearing; that hearing was scheduled for July 
28, 2010.  The appellant failed to report for that hearing and he 
did not submit a request to reschedule the hearing.  Furthermore, 
the appellant's representative, in the August 2010 informal 
hearing presentation, stated that the appellant failed to report 
to the July 2010 Board hearing for reasons unknown to the 
representative.  Therefore, the Board deems the appellant's 
request for a hearing before the Board to be withdrawn.  See 
38 C.F.R. § 20.704(d).   

FINDINGS OF FACT

1.  The appellant was a loadmaster throughout his Air Force 
career and spent many hundreds of hours in service exposed to 
acoustic trauma from aircraft-related noise.

2.  It is unclear what type of audiometer was used to conduct the 
appellant's October 1968, and November 1968 examinations.

3.  The evidence for and against the appellant's claim is at 
least in relative equipoise on the question of whether currently 
diagnosed bilateral hearing loss is related to acoustic trauma in 
service.

4.  The evidentiary record raises a reasonable doubt as to 
whether the appellant has tinnitus which had its onset during his 
service in the Air Force.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, bilateral 
hearing loss was incurred in active military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.385 (2009).

2.  Resolving reasonable doubt in favor of the Veteran, tinnitus 
was incurred in active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

In this case, the Board is granting in full the benefits sought 
on appeal (service connection).  Accordingly, assuming, without 
deciding, that any error was committed with respect to either the 
duty to notify or the duty to assist, such error was harmless and 
will not be further discussed.  The Board notes that the Veteran 
was provided in September 2008 with notice of the information and 
evidence necessary to substantiate the initial rating(s) and 
effective date(s) to be assigned in the event his claim(s) 
was/were successful.

The Merits of the Claim

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in a current 
disability was incurred during active service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the appellant's 
claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The appellant contends that he currently suffers from bilateral 
hearing loss and tinnitus due to noise exposure while on active 
duty pursuant to his duties as a loadmaster in close proximity to 
aircraft noise.  The appellant has submitted written statements 
that he accumulated over 2000 hours of flight time during his Air 
Force active duty on a variety of aircraft.

To establish service connection for a disability, symptoms during 
service, or within a reasonable time thereafter, must be 
identifiable as manifestations of a chronic disease or permanent 
effects of an injury.  Further, a present disability must exist 
and it must be shown that the present disability is the same 
disease or injury, or the result of disease or injury incurred in 
or made worse by the appellant's military service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

The determination of whether a veteran has a ratable hearing loss 
"disability" is governed by 38 C.F.R. § 3.385, which states 
that hearing loss will be considered to be a disability (for VA 
purposes) when the threshold level in any of the frequencies 500, 
1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the 
thresholds for at least three of these frequencies are 26 
decibels or greater; or speech recognition scores are less than 
94 percent.  38 C.F.R. § 3.385.  

The United States Court of Appeals for Veterans Claims (Court) 
indicated that, "when audiometric test results at a veteran's 
separation from service do not meet the regulatory requirements 
for establishing a 'disability' at that time, he or she may 
nevertheless establish service connection for a current hearing 
disability by submitting evidence that the current disability is 
causally related to service."  Hensley v. Brown, 5 Vet. App. 
155, 160 (1993).  

The Court held that the threshold for normal hearing is from 0 to 
20 decibels and that higher threshold levels indicate some degree 
of hearing loss.  Hensley, 5 Vet. App. at 157.  The Court further 
held that 38 C.F.R. § 3.385 operates only to establish when a 
hearing loss can be service connected.  Hensley at 159.  It was 
also found that, regardless of when the criteria of 38 C.F.R. 
§ 3.385 are met, a determination must be made as to whether the 
hearing loss was incurred in or aggravated by service.

It should be noted that the appellant entered the Air Force in 
October 1968, and that for service department testing dated prior 
to October 31, 1967, ASA units must be assumed and these need to 
be converted to ISO (ANSI) units.  Conversely, for service 
department testing dated after then, ISO (ANSI) units would be 
assumed.

Review of the appellant's service medical records reveals that he 
underwent a service entrance examination in October 1968; two 
different sets of results for that one test are recorded in two 
different documents.  It is unclear whether or not the testing 
was or was not performed using ISO (ANSI) units.  It is also 
unclear whether the audiometric testing performed in November 
1968 utilized ASA units or ISO (ANSI) units.  Therefore, as other 
subsequent tests are of record, the Board will not address these 
initial tests.

The appellant underwent audiometric testing in December 1970.  
The pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
0
0
LEFT
0
0
0
0
0

The appellant underwent another audiometric test in December 
1972.  The pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
10
0
LEFT
10
10
15
20
15

In August 1973, the appellant sought treatment for complaints 
relating to his ears.  He complained of decreased hearing and a 
dull sound in his right ear.  Thereafter, he underwent additional 
audiometric testing in December 1973.  The pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
5
5
LEFT
5
5
10
10
10

The appellant's service exit examination was conducted in 
December 1974.  For his audiometric testing, the pure tone 
thresholds, in decibels, were as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
15
0
LEFT
0
5
15
15
15

Review of the appellant's VA medical treatment records reveals 
that he was seen in the primary care clinic in October 2004.  He 
wanted to discuss the ringing in his ear.  The appellant reported 
that he had had ringing in his ear for many years.  In February 
2005, the appellant reported having a constant ringing in his 
ears.  His Active Problem List included tinnitus.  The appellant 
was afforded an audiology consultation in January 2006.  He 
complained of decreased hearing and increased tinnitus.  He 
stated that he noticed that tinnitus had been there all of his 
life ever since service.

The appellant underwent VA audiometric testing in March 2007.  
The puretone threshold results, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
25
25
35
40
LEFT
20
25
2535
35
40

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and 96 percent in the left ear.  Each 
ear meets the standard found in 38 C.F.R. § 3.385 for a current 
hearing loss disability for VA purposes.  

The October 2006 VA examiner noted that the appellant was unsure 
of the onset of his tinnitus, although he said that it was 
gradual and that it had started more than 15 years before.  The 
examiner stated that the appellant's audiometric evaluations 
performed at service entry and separation showed no change.  The 
examiner noted that tinnitus is due to the same cause as hearing 
loss.  The examining audiologist opined that the appellant's 
hearing loss and tinnitus were etiologically related to something 
other than military noise.  However, the examiner did not state 
what this other etiologic cause might be.

To summarize, the appellant did complain of a problem with his 
hearing and with having a dull sound in one ear while he was in 
service.  The appellant had exposure to acoustic trauma, 
including hundreds and hundreds of hours around various types of 
aircraft.  This is not contradicted by any other evidence in the 
claims file.  Exposure to acoustic trauma can be etiologically 
related to current hearing loss if audiometric testing after the 
noise exposure shows hearing loss.  It is clear that the 
appellant had an audiogram with almost entirely zero results 
across the testing frequencies for each ear in December 1970.  
Each in-service audiometric test thereafter demonstrated an 
upward shift of 5 to 10 decibels at almost every frequency for 
each ear on three different occasions.  Thus, the audiometric 
evidence of record demonstrates that the appellant did not have 
any hearing loss in December 1970, and that he did have some 
decreased hearing acuity at separation.  

Since no other explanation other than acoustic trauma in service 
has been advanced to account for the appellant's current hearing 
deficits, these facts and the doctrine of reasonable doubt 
provide a proper basis for granting service connection for 
bilateral hearing loss.  For these reasons, the Board finds that 
evidence for and against the appellant's claim is at least in 
relative equipoise on the question of whether the currently 
diagnosed bilateral hearing loss is related to acoustic trauma in 
service.  Resolving reasonable doubt in favor of the appellant, 
the Board finds that service connection for a bilateral hearing 
loss disability is warranted.

Turning to the tinnitus claim, the appellant has stated that he 
had first noticed the ringing in his ears in service, and he has 
further stated that the tinnitus has continued to the present 
time.  A veteran's lay statements may be competent to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a); 
38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  Ringing in the ears is the sort of condition 
that is observable by a lay person.  See also Davidson v. 
Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may 
comment on lay-observable symptoms).

The evidence unfavorable to the claim for service connection in 
this case consists of the VA audiologist's opinion, which lacks 
the sufficient underlying explanation recorded on the March 2007 
examination report.  Viewing the evidence in the light most 
favorable to the Veteran, the positive evidence of record 
consists of the fact that he currently suffers from tinnitus and 
his service treatment records reflect that he reported 
experiencing a dull sound in his right ear in August 1973, while 
he was on active duty.  There is no evidence of record to 
contradict the Veteran's statements regarding the onset date of 
his tinnitus or the continuity of his tinnitus.  We acknowledge 
the examiner's comment to the effect that the Veteran' tinnitus 
is not etiologically related to service, but we respectfully note 
that he complained of tinnitus in service, after serving as a 
loadmaster, and competently reports that it still occurs 
constantly.  38 C.F.R. § 4.87, Diagnostic Code, specifies that a 
compensable rating is payable for recurrent tinnitus.

The Board concludes that evidence for and against the claim for 
service connection for tinnitus is at least in approximate 
balance.  In other words, the record presents a reasonable doubt 
that the Veteran's tinnitus had its onset during his active 
service and has continued to the present.  The Board will resolve 
that doubt in the Veteran's favor and grant service connection 
for tinnitus.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


